Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended specification, the previous objection thereto is hereby withdrawn. Upon consideration of the amended claims and the Applicant’s arguments, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-12 of the Remarks filed 07/22/2022, regarding the rejections under 35 U.S.C. 103 have been fully considered but are not persuasive. For each of the independent claims, the Applicant argues that Fleisher and Shao do not disclose or suggest all of the limitations of the amended claims, in particular “a cam disk engaged with the hold down piston and moveably coupled to the frame so as to be readily rotatable about a rotation axis, the cam disc [sic] defining a cam profile spaced from the rotation axis a radial distance that varies among different portions of the cam profile…wherein the hold down piston is moveable among at least a first positioning and a second positioning dependent on the rotational positioning of the cam disk with regard to the rotation axis such that as the radial distance of the cam profile increases the hold down piston moves away from the rotation axis and as the radial distance of the cam profile decreases the hold down piston moves toward the rotation axis.” Examiner respectfully disagrees. First, it is noted that the Applicant has not provided any details supporting the statement that the combination of Fleisher and Shao fails to disclose or suggest the claimed invention, and thus the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Second, it is clear from Figures 2 and 3 of Shao that the taught cam disk comprises the same features and geometry as the claimed cam disk, and thus when the combination with Fleischer is made, it will cause the hold down piston to move in the claimed manner. The rejections are therefore maintained.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  in lines 9, 15, and 16, respectively, “the cam disc” should be amended to “the cam disk” to maintain a common spelling of “disk” throughout the claims.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer et al., hereinafter Fleischer (US 5,775,160) in view of Shao (CN 108215267). For text citations of Shao, refer to the machine translation provided with the Office action mailed 06/08/2021.
Regarding Claim 1, Fleischer discloses (Figures 3-4) a redraw assembly (redraw assembly 150) for a can bodymaker (can body maker 10, see Figure 1), the redraw assembly comprising: a frame (housing 154); a hold down piston (moving core 160) moveably coupled to the frame so as to be slidable with respect thereto (column 4 lines 42-43), the hold down piston structured to have a blank holder (redraw sleeve 152) coupled thereto (column 5 lines 4-7) for engaging and securing a cup adjacent an opening of a die pack (toolpack housing 80, see Figure 1) prior to the cup being engaged by a ram body (ram 42, see Figure 1) of the bodymaker (column 2 lines 51-54); a cam (redraw cam 164 with cam means 176, see Figure 5) engaged with the hold down piston (column 4 lines 65 - column 5 line 3; redraw cam 164 is engaged with moving core 160 via cam followers 182/184) and moveably coupled to the frame so as to be readily rotatable about a rotation axis (column 4 lines 58-60); and a motor (drive motor 172) having an output shaft coupled to the cam (output shaft of drive motor 172 is coupled to redraw cam 164 via bull gear 174), the motor being structured to selectively rotate the cam about the rotation axis (column 4 lines 54-60), wherein the hold down piston is moveable among at least a first positioning and a second positioning dependent on the rotational positioning of the cam (column 5 lines 21-45 describes the movement of moving core 160 caused by the positioning of cam means 176; “rearward most position” is the first positioning, and “forward most position” is the second positioning).
Fleischer does not disclose that the cam means is a cam disk; rather, cam means 176 shown in Figure 5 is an internal cam protruding from the inside surface of a cylindrical element. Shao teaches (Figures 1-3) a metal deforming press apparatus comprising: a frame (frame 1), a piston (assembly of ejector rod 9 and top plate 10), a cam disk (driving wheel 6 comprising cams 601; [0029] line 1) engaged with the piston and movably coupled to the frame so as to be readily rotatable about a rotation axis (shaft 7), the cam disk defining a cam profile spaced from the rotation axis a radial distance that varies among different portions of the cam profile (clearly seen in Figures 2 and 3), and a motor (motor 4) having an output shaft coupled to the cam disk (shown in Figure 1), the motor being structured to selectively rotate the cam disk about the rotation axis ([0037] lines 246-247), wherein the piston is moveable among at least a first positioning and a second positioning dependent on the rotational positioning of the cam disk with regard to the rotation axis ([0032] lines 208-210 and [0035] lines 231-235; as the cams 601 on driving wheel 6 rotate, lever 15 is driven to move ejector rod 9 and top plate 10 between first and second positionings) such that as the radial distance of the cam profile increases the piston moves away from the rotation axis and as the radial distance of the cam profile decreases the piston moves toward the rotation axis. Examiner note: the claim as currently set forth does not require that the location along the cam profile at which the radial distance from the rotation axis is increasing/decreasing is the same as the location at which the piston is engaging the cam disk. Thus, the cam configuration of Shao, in which the piston moves towards and away from the rotation axis while the radial distance of the cam profile from the rotation axis increases and decreases, meets this limitation of the claim.
The cam configuration taught by Shao achieves the same result as the cam configuration disclosed by Fleischer, i.e. moving the piston in a reciprocal fashion between a first positioning and a second positioning. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly disclosed by Fleischer to substitute the disclosed cam configuration for the cam configuration comprising a cam disk taught by Shao, to perform the same function and achieve the same result of moving the hold down piston. When this combination is made, redraw cam 164 with cam means 176, cam followers 182/184, bearings 166, bull gear 174, and drive motor 172 of Fleischer are removed, and Shao’s assembly of drive wheel 6, shaft 7, brake wheel 8, motor 4, gear/pinion 3/5, transmission rod 13, support shaft 14, and lever 15 is used in its place, with lever 15 connected to Fleischer’s moving core 160 in such a way as to drive the reciprocal motion thereof. Additionally, Fleischer’s housing 154 is modified to accommodate this change.
Regarding Claim 2, Fleischer discloses (Figure 3) the blank holder (redraw sleeve 152) coupled to the hold down piston (moving core 160), wherein: when disposed in the first positioning, the hold down piston and the blank holder are structured to be spaced from the die pack (column 5 lines 40-45), and when disposed in the second positioning, the hold down piston and the blank holder are structured to be disposed immediately adjacent the die pack (column 5 lines 34-39; the moving core 160 “disengages from the toolpack” when leaving its forward most position, i.e. its second positioning, meaning that while in its second positioning it was immediately adjacent the toolpack).
Regarding Claim 3, with reference to the aforementioned combination of Fleischer and Shao, Shao teaches (Figures 2-4) the cam disk (driving wheel 6 comprising cam 601) comprises a groove (track groove 602) defining the cam profile; the hold down piston (moving core 160 of Fleischer, per the combination of Claim 1) comprises a roller extending therefrom (in the aforementioned combination, moving core 160 of Fleischer is coupled to lever 15 of Shao, which comprises bearing 131 on transmission rod 13 extending therefrom); and the roller is disposed in, and engages with, the groove ([0032] lines 207-212).
Regarding Claim 4, with reference to the aforementioned combination of Fleischer and Shao, Shao teaches (Figure 1) the cam disk (driving wheel 6) comprises a first cam disk (left cam 601) engaged with the hold down piston (moving core 160 of Fleischer, per the combination of Claim 1) on a first side of the hold down piston (top side of moving core 160 in view shown in Figure 3) and a second cam disk (right cam 601; [0029] line 182: driving wheel 6 comprises two cams) engaged with the hold down piston on a second side of the hold down piston opposite the first side (bottom side of moving core 160 in view shown in Figure 3).
Regarding Claim 5, Fleischer discloses (Figure 3) the hold down piston (moving core 160) is movable along a translation axis among the first positioning and the second positioning (column 5 lines 21-25 and column 4 lines 30-31; the moving core 160 translates along an X-axis as it moves between the first and second positionings). When the combination of Fleischer and Shao is made, in which the cam configuration of Fleischer is replaced by that of Shao, the rotational axis of the cam disk (represented by shaft 7 in Shao Figure 1) is perpendicular to the translation axis of the hold down piston.
Regarding Claim 7, with reference to the aforementioned combination of Fleischer and Shao, Shao teaches (Figures 2-3) the cam disk (driving wheel 6 comprising cam 601) includes a radially outward facing outer edge surface (outer edge of boss 603) facing and engaged with the hold down piston (boss 603 is engaged with ejector rod 9 via transmission rod 13 and lever 15).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischer in view of Shao as applied to Claim 1 above, and further in view of Haulsee (US 2015/0068268).
Regarding Claim 6, Fleischer is silent to the type of motor used. Haulsee teaches (Figures 1-4) a redraw assembly (redraw assembly 18) for a can bodymaker (can body maker 10) comprising a motor (servomotor 52) having an output shaft (servomotor output shaft 58) coupled to an eccentric assembly (eccentric journal assembly 54; [0032] lines 9-11: the eccentric journal assembly 54, which is a component of actuator assembly 50, is analogous to the cam disk of the modified Fleischer as they both function to reciprocate a redraw sleeve), the motor being structured to selectively rotate the eccentric assembly about a rotation axis ([0033] lines 4-6, [0034] lines 1-2). Haulsee further teaches that the motor comprises a servo motor ([0033] line 1). Since it is known in the art that a servo motor can be used to rotate an eccentrically or irregularly shaped component in a redraw assembly to reciprocate a redraw sleeve, i.e. a blank holder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly disclosed by Fleischer and modified by Shao such that the motor comprises a servo motor, as taught by Haulsee.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischer in view of Shao as applied to Claim 7 above, and further in view of Caleffi et al., hereinafter Caleffi (US 4,774,839).
Regarding Claim 8, the modified Fleischer is silent to the hold down piston being biased against the outer edge of the cam disk. Caleffi teaches (Figure 2) and apparatus for drawing containers comprising a hold down piston (ram 112) and a cam (cam 118) engaged with the hold down piston (column 7 lines 31-34; ram 112 is engaged with cam 118 via cam followers 116), wherein the hold down piston is biased against the outer edge surface of the cam by a number of biasing members (sleeve 108; column 7 lines 31-36). One skilled in the art would understand that biasing the hold down piston towards the cam disk would allow a more consistent engagement between the two parts since they are always touching, which results in smoother, more efficient transfer of force from the cam disk to the hold down piston. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly disclosed by Fleischer and modified by Shao such that the hold down piston is biased against the outer edge surface of the cam disk by a number of biasing members, as taught by Caleffi, in order to achieve smoother, more efficient operation of the redraw assembly.
Claims 9-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blue (US 2018/0304567) in view of Fleischer et al., hereinafter Fleischer (US 5,775,160), and Shao (CN 108215267). For text citations of Shao, refer to the machine translation provided with the Office action mailed 06/08/2021.
Regarding Claim 9, Blue discloses (Figure 1) a forming assembly for a can bodymaker (can bodymaker 10), the forming assembly comprising: a stationary assembly comprising: a main frame (frame assembly 11); a die pack (die pack 16) coupled to the main frame, the die pack defining an elongated forming passage having a proximal end (right end of die pack 16) and a distal end (left end of die pack 16); a domer (domer assembly 18) disposed adjacent the distal end of the forming passage; and a redraw assembly (redraw assembly 15) coupled to the main frame adjacent the proximal end of the die pack; and a moving assembly comprising a ram assembly (ram assembly 12) including a ram body (ram body 30) having a proximal end (proximal end 32) and a distal end (distal end 34), wherein the ram body is structured to be reciprocated through the forming passage of the die pack ([0082] lines 5-8) between a retracted, first position, wherein the distal end of the ram body is spaced from the die pack ([0082] lines 11-12), and an extended, second position wherein the distal end of the ram body is adjacent the domer ([0082] lines 12-13).
Blue is silent to the detailed structure of the redraw assembly. Fleischer teaches (Figures 3-4) a redraw assembly (redraw assembly 150) for a can bodymaker (can body maker 10, see Figure 1), the redraw assembly comprising: a hold down piston (moving core 160) moveably coupled to the main frame (frame 12 of bodymaker 10, see Figure 1) so as to be slidable with respect thereto (column 4 lines 42-43); a cam (redraw cam 164 with cam means 176, see Figure 5) engaged with the hold down piston (column 4 lines 65 - column 5 line 3) and moveably coupled to the main frame (housing 154) so as to be readily rotatable about a rotation axis (column 4 lines 58-60); and a motor (drive motor 172) having an output shaft coupled to the cam (output shaft of drive motor 172 is coupled to redraw cam 164 via bull gear 174), the motor being structured to selectively rotate the cam about the rotation axis (column 4 lines 54-60), wherein the hold down piston is moveable among at least a first positioning and a second positioning dependent on the rotational positioning of the cam (column 5 lines 21-45 describes the movement of moving core 160 caused by the positioning of cam means 176; “rearward most position” is the first positioning, and “forward most position” is the second positioning), and wherein the hold down piston of the redraw assembly is structured to have a blank holder (redraw sleeve 152) coupled thereto (column 5 lines 4-7) for engaging and securing a cup adjacent an opening of a die pack (toolpack housing 80, see Figure 1) prior to the cup being engaged by a ram body (ram 42, see Figure 1) of the bodymaker (column 2 lines 51-54). As this is a known configuration for a redraw assembly of a forming assembly of a can body maker, it would have been obvious to one of ordinary skill in the art to make the forming assembly disclosed by Blue such that the redraw assembly has the structure of the redraw assembly taught by Fleischer.
In the combination of Blue and Fleischer, Fleischer does not teach that the cam means is a cam disk; rather, cam means 176 shown in Figure 5 is an internal cam protruding from the inside surface of a cylindrical element. Shao teaches (Figures 1-3) a metal deforming press apparatus comprising: a main frame (frame 1), a piston (assembly of ejector rod 9 and top plate 10), a cam disk (driving wheel 6 comprising cams 601; [0029] line 1) engaged with the piston and movably coupled to the main frame so as to be readily rotatable about a rotation axis (shaft 7), the cam disk defining a cam profile spaced from the rotation axis a radial distance that varies among different portions of the cam profile (clearly seen in Figures 2 and 3), and a motor (motor 4) having an output shaft coupled to the cam disk (shown in Figure 1), the motor being structured to selectively rotate the cam disk about the rotation axis ([0037] lines 246-247), wherein the piston is moveable among at least a first positioning and a second positioning dependent on the rotational positioning of the cam disk with regard to the rotation axis ([0032] lines 208-210 and [0035] lines 231-235; as the cams 601 on driving wheel 6 rotate, lever 15 is driven to move ejector rod 9 and top plate 10 between first and second positionings) such that as the radial distance of the cam profile increases the piston moves away from the rotation axis and as the radial distance of the cam profile decreases the piston moves toward the rotation axis. Examiner note: the claim as currently set forth does not require that the location along the cam profile at which the radial distance from the rotation axis is increasing/decreasing is the same as the location at which the piston is engaging the cam disk. Thus, the cam configuration of Shao, in which the piston moves towards and away from the rotation axis while the radial distance of the cam profile from the rotation axis increases and decreases, meets this limitation of the claim.
The cam configuration taught by Shao achieves the same result as the cam configuration disclosed by Fleischer, i.e. moving the piston in a reciprocal fashion between a first positioning and a second positioning. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly disclosed by Blue and modified by Fleischer to substitute the disclosed cam configuration for the cam configuration comprising a cam disk taught by Shao, to perform the same function and achieve the same result of moving the hold down piston. When this combination is made, redraw cam 164 with cam means 176, cam followers 182/184, bearings 166, bull gear 174, and drive motor 172 of Fleischer are removed, and Shao’s assembly of drive wheel 6, shaft 7, brake wheel 8, motor 4, gear/pinion 3/5, transmission rod 13, support shaft 14, and lever 15 is used in its place, with lever 15 connected to Fleischer’s moving core 160 in such a way as to drive the reciprocal motion thereof. Additionally, Fleischer’s housing 154 is modified to accommodate this change.
Regarding Claim 10, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Fleischer teaches (Figure 3) the blank holder (redraw sleeve 152) coupled to the hold down piston (moving core 160), wherein: when disposed in the first positioning, the hold down piston and the blank holder are spaced from the die pack (column 5 lines 40-45), and when disposed in the second positioning, the hold down piston and the blank holder are disposed immediately adjacent the die pack (column 5 lines 34-39; the moving core 160 “disengages from the toolpack” when leaving its forward most position, i.e. its second positioning, meaning that while in its second positioning it was immediately adjacent the toolpack).
Regarding Claim 11, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Shao teaches (Figures 2-4) the cam disk (driving wheel 6 comprising cam 601) comprises a groove (track groove 602); the hold down piston (moving core 160 of Fleischer, per the combination of Claim 1) comprises a roller extending therefrom (in the aforementioned combination, moving core 160 of Fleischer is coupled to lever 15 of Shao, which comprises bearing 131 on transmission rod 13 extending therefrom); and the roller is disposed in, and engages with, the groove ([0032] lines 207-212).
Regarding Claim 12, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Shao teaches (Figure 1) the cam disk (driving wheel 6) comprises a first cam disk (left cam 601) engaged with the hold down piston (moving core 160 of Fleischer, per the combination of Claim 1) on a first side of the hold down piston (top side of moving core 160 in view shown in Figure 3) and a second cam disk (right cam 601; [0029] line 182: driving wheel 6 comprises two cams) engaged with the hold down piston on a second side of the hold down piston opposite the first side (bottom side of moving core 160 in view shown in Figure 3). 
Regarding Claim 13, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Fleischer teaches (Figure 3) the hold down piston (moving core 160) is movable along a translation axis among the first positioning and the second positioning (column 5 lines 21-25 and column 4 lines 30-31; the moving core 160 translates along an X-axis as it moves between the first and second positionings). When the combination of Fleischer and Shao is made, in which the cam configuration of Fleischer is replaced by that of Shao, the rotational axis of the cam disk (represented by shaft 7 in Shao Figure 1) is perpendicular to the translation axis of the hold down piston.
Regarding Claim 15, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Shao teaches (Figures 2-3) the cam disk (driving wheel 6 comprising cam 601) includes an outer edge surface (outer edge of boss 603) engaged with the hold down piston (boss 603 is engaged with ejector rod 9 via transmission rod 13 and lever 15).
Regarding Claim 17, Blue discloses (Figure 1) a can bodymaker (can bodymaker 10) comprising: a forming system comprising a number of forming assemblies, each forming assembly comprising: a stationary assembly comprising: a main frame (frame assembly 11); a die pack (die pack 16) coupled to the main frame, the die pack defining an elongated forming passage having a proximal end (right end of die pack 16) and a distal end (left end of die pack 16); a domer (domer assembly 18) disposed adjacent the distal end of the forming passage; and a redraw assembly (redraw assembly 15) coupled to the main frame adjacent the proximal end of the die pack; and a moving assembly comprising a ram assembly (ram assembly 12) including a ram body (ram body 30) having a proximal end (proximal end 32) and a distal end (distal end 34), wherein the ram body is structured to be reciprocated through the forming passage of the die pack ([0082] lines 5-8) between a retracted, first position, wherein the distal end of the ram body is spaced from the die pack ([0082] lines 11-12), and an extended, second position wherein the distal end of the ram body is adjacent the domer ([0082] lines 12-13). Examiner note: the can bodymaker of Blue only has one forming assembly; however, the limitation “a number of forming assemblies” does not preclude a configuration having only one forming assembly, as “one” is “a number,” and the claim as set forth does not further limit “a number” in such a way as to exclude “one.”
Blue is silent to the detailed structure of the redraw assembly. Fleischer teaches (Figures 3-4) a redraw assembly (redraw assembly 150) for a can bodymaker (can body maker 10, see Figure 1), the redraw assembly comprising: a hold down piston (moving core 160) moveably coupled to the main frame (frame 12 of bodymaker 10, see Figure 1) so as to be slidable with respect thereto (column 4 lines 42-43); a cam (redraw cam 164 with cam means 176, see Figure 5) engaged with the hold down piston (column 4 lines 65 - column 5 line 3) and moveably coupled to the main frame (housing 154) so as to be readily rotatable about a rotation axis (column 4 lines 58-60); and a motor (drive motor 172) having an output shaft coupled to the cam (output shaft of drive motor 172 is coupled to redraw cam 164 via bull gear 174), the motor being structured to selectively rotate the cam about the rotation axis (column 4 lines 54-60), wherein the hold down piston is moveable among at least a first positioning and a second positioning dependent on the rotational positioning of the cam (column 5 lines 21-45 describes the movement of moving core 160 caused by the positioning of cam means 176; “rearward most position” is the first positioning, and “forward most position” is the second positioning), and wherein the hold down piston of the redraw assembly is structured to have a blank holder (redraw sleeve 152) coupled thereto (column 5 lines 4-7) for engaging and securing a cup adjacent an opening of a die pack (toolpack housing 80, see Figure 1) prior to the cup being engaged by a ram body (ram 42, see Figure 1) of the bodymaker (column 2 lines 51-54). As this is a known configuration for a redraw assembly of a forming assembly of a can body maker, it would have been obvious to one of ordinary skill in the art to make the forming assembly disclosed by Blue such that the redraw assembly has the structure of the redraw assembly taught by Fleischer.
In the combination of Blue and Fleischer, Fleischer does not teach that the cam means is a cam disk; rather, cam means 176 shown in Figure 5 is an internal cam protruding from the inside surface of a cylindrical element. Shao teaches (Figures 1-3) a metal deforming press apparatus comprising: a main frame (frame 1), a piston (assembly of ejector rod 9 and top plate 10), a cam disk (driving wheel 6 comprising cams 601; [0029] line 1) engaged with the piston and movably coupled to the main frame so as to be readily rotatable about a rotation axis (shaft 7), the cam disk defining a cam profile spaced from the rotation axis a radial distance that varies among different portions of the cam profile (clearly seen in Figures 2 and 3), and a motor (motor 4) having an output shaft coupled to the cam disk (shown in Figure 1), the motor being structured to selectively rotate the cam disk about the rotation axis ([0037] lines 246-247), wherein the piston is moveable among at least a first positioning and a second positioning dependent on the rotational positioning of the cam disk with regard to the rotation axis ([0032] lines 208-210 and [0035] lines 231-235; as the cams 601 on driving wheel 6 rotate, lever 15 is driven to move ejector rod 9 and top plate 10 between first and second positionings) such that as the radial distance of the cam profile increases the piston moves away from the rotation axis and as the radial distance of the cam profile decreases the piston moves toward the rotation axis. Examiner note: the claim as currently set forth does not require that the location along the cam profile at which the radial distance from the rotation axis is increasing/decreasing is the same as the location at which the piston is engaging the cam disk. Thus, the cam configuration of Shao, in which the piston moves towards and away from the rotation axis while the radial distance of the cam profile from the rotation axis increases and decreases, meets this limitation of the claim.
The cam configuration taught by Shao achieves the same result as the cam configuration taught by Fleischer, i.e. moving the piston in a reciprocal fashion between a first positioning and a second positioning. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly in the can bodymaker disclosed by Blue and modified by Fleischer to substitute the taught cam configuration for the cam configuration comprising a cam disk taught by Shao, to perform the same function and achieve the same result of moving the hold down piston. When this combination is made, redraw cam 164 with cam means 176, cam followers 182/184, bearings 166, bull gear 174, and drive motor 172 of Fleischer are removed, and Shao’s assembly of drive wheel 6, shaft 7, brake wheel 8, motor 4, gear/pinion 3/5, transmission rod 13, support shaft 14, and lever 15 is used in its place, with lever 15 connected to Fleischer’s moving core 160 in such a way as to drive the reciprocal motion thereof. Additionally, Fleischer’s housing 154 is modified to accommodate this change.
Regarding Claim 18, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Fleischer teaches (Figure 3) the redraw assembly (redraw assembly 150) further comprises the blank holder (redraw sleeve 152) coupled to the hold down piston (moving core 160), when disposed in the first positioning, the hold down piston and the blank holder are spaced from the die pack (column 5 lines 40-45), and when disposed in the second positioning, the hold down piston and the blank holder are disposed immediately adjacent the die pack (column 5 lines 34-39; the moving core 160 “disengages from the toolpack” when leaving its forward most position, i.e. its second positioning, meaning that while in its second positioning it was immediately adjacent the toolpack).
Regarding Claim 19, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Shao teaches (Figures 2-4) the cam disk (driving wheel 6 comprising cam 601) comprises a groove (track groove 602); the hold down piston (moving core 160 of Fleischer, per the combination of Claim 1) comprises a roller extending therefrom (in the aforementioned combination, moving core 160 of Fleischer is coupled to lever 15 of Shao, which comprises bearing 131 on transmission rod 13 extending therefrom); and the roller is disposed in, and engages with, the groove ([0032] lines 207-212).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Fleischer and Shao as applied to Claim 9 above, and further in view of Haulsee (US 2015/0068268).
Regarding Claim 14, the combination of Blue, Fleischer, and Shao is silent to the type of motor in the redraw assembly. Haulsee teaches (Figures 1-4) a redraw assembly (redraw assembly 18) for a can bodymaker (can body maker 10) comprising a motor (servomotor 52) having an output shaft (servomotor output shaft 58) coupled to an eccentric assembly (eccentric journal assembly 54; [0032] lines 9-11: the eccentric journal assembly 54, which is a component of actuator assembly 50, is analogous to the cam disk of the modified Fleischer as they both function to reciprocate a redraw sleeve), the motor being structured to selectively rotate the eccentric assembly about a rotation axis ([0033] lines 4-6, [0034] lines 1-2). Haulsee further teaches that the motor comprises a servo motor ([0033] line 1). Since it is known in the art that a servo motor can be used to rotate an eccentrically or irregularly shaped component in a redraw assembly to reciprocate a redraw sleeve, i.e. a blank holder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly in the forming assembly disclosed by Blue and modified by Fleischer and Shao such that the motor comprises a servo motor, as taught by Haulsee.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of Fleischer and Shao as applied to Claims 15 and 17, respectively, above, and further in view of Caleffi et al., hereinafter Caleffi (US 4,774,839).
Regarding Claim 16, the combination of Blue, Fleischer, and Shao is silent to the hold down piston being biased against the outer edge of the cam disk. Caleffi teaches (Figure 2) and apparatus for drawing containers comprising a hold down piston (ram 112) and a cam (cam 118) engaged with the hold down piston (column 7 lines 31-34; ram 112 is engaged with cam 118 via cam followers 116), wherein the hold down piston is biased against the outer edge surface of the cam by a number of biasing members (sleeve 108; column 7 lines 31-36). One skilled in the art would understand that biasing the hold down piston towards the cam disk would allow a more consistent engagement between the two parts since they are always touching, which results in smoother, more efficient transfer of force from the cam disk to the hold down piston. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly in the forming assembly disclosed by Blue and modified by Fleischer and Shao such that the hold down piston is biased against the outer edge surface of the cam disk by a number of biasing members, as taught by Caleffi, in order to achieve smoother, more efficient operation of the redraw assembly.
Regarding Claim 20, with reference to the aforementioned combination of Blue, Fleischer, and Shao, Shao teaches (Figures 2-3) the cam disk (driving wheel 6 comprising cam 601) includes an outer edge surface (outer edge of boss 603) engaged with the hold down piston (boss 603 is engaged with ejector rod 9 via transmission rod 13 and lever 15). The combination of Blue, Fleischer, and Shao is silent to the hold down piston being biased against the outer edge of the cam disk. Caleffi teaches (Figure 2) and apparatus for drawing containers comprising a hold down piston (ram 112) and a cam (cam 118) engaged with the hold down piston (column 7 lines 31-34; ram 112 is engaged with cam 118 via cam followers 116), wherein the hold down piston is biased against the outer edge surface of the cam by a number of biasing members (sleeve 108; column 7 lines 31-36). One skilled in the art would understand that biasing the hold down piston towards the cam disk would allow a more consistent engagement between the two parts since they are always touching, which results in smoother, more efficient transfer of force from the cam disk to the hold down piston. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redraw assembly in the can bodymaker disclosed by Blue and modified by Fleischer and Shao such that the hold down piston is biased against the outer edge surface of the cam disk by a number of biasing members, as taught by Caleffi, in order to achieve smoother, more efficient operation of the redraw assembly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725